           Case 1:19-cv-00471-RP Document 72 Filed 09/03/20 Page 1 of 3



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

CORY NUTT, et al.,                                    §
                                                      §
                Plaintiffs,                           §
                                                      §
v.                                                    §                   1:19-CV-471-RP
                                                      §
LLANO POLICE DEPARTMENT, et al.,                      §
                                                      §
                Defendants.                           §

                                                 ORDER

        Before the Court is the report and recommendation of United States Magistrate Judge Mark

Lane concerning Kevin Ratliff’s (“Ratliff”) motion to dismiss, (Dkt. 38), and Defendants City of

Llano, Llano Police Department, and Scott Edmonson’s (together, “Llano”) motion to dismiss,

(Dkt. 40). (R.&R., Dkt. 55). In his report and recommendation, Judge Lane recommends that the

Court (1) deny Ratliff’s motion to dismiss and (2) grant in part and deny in part Llano’s motion to

dismiss. (Id. at 19). Specifically, Judge Lane recommends that the Court grant Llano’s motion to

dismiss as to Cory Nutt’s (“Nutt”) claims against Edmonson. (Id.). Nutt and Jenny Cambiano

(together, “Plaintiffs”) filed objections, (Dkt. 64); Ratliff filed objections, (Dkt. 62); and Llano filed

objections, (Dkt. 63).

        A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C. §

636(b)(1)(C). Because the parties timely objected to portions of the report and recommendation, the

Court reviews those portions of the report and recommendation de novo. Having done so, the Court

grants Plaintiffs’ objection. Plaintiffs objected merely to correct an inadvertent error in the report

and recommendation: Judge Lane wrote that “the video does show Nutt outside his camper prior to


                                                     1
           Case 1:19-cv-00471-RP Document 72 Filed 09/03/20 Page 2 of 3



the arrest” and, given the context of his analysis, it is clear that Judge Lane meant to write that the

video did not show Nutt outside his camper prior to the arrest. (R&R, Dkt. 55, at 10). Therefore,

the Court grants Plaintiffs’ objection to correct what appears to be a minor but potentially

significant omission. This Order, in adopting the report and recommendation, revises the analysis on

page 10 of the report and recommendation to read: “In his motion, Chief Ratliff claims Nutt was

intoxicated outside his camper prior to his arrest, but the video does not show Nutt outside his

camper prior to the arrest.” (See id.). The Court appreciates Plaintiffs’ careful reading of the report

and recommendation and hopes that the parties are equally attentive and respectful about this

Court’s inevitable typos. Additionally, having conducted a de novo review of Ratliff and Llano’s

objections, the Court overrules their objections and adopts those portions of the report and

recommendation as its own order. The portions that the parties did not object to were reviewed for

clear error. Having done so, the Court finds no clear error and adopts those portions of the report

and recommendation as its own order.

        Accordingly, the Court ORDERS that the report and recommendation of United States

Magistrate Judge Mark Lane, (R. & R., Dkt. 55), is ADOPTED with the correction to page 10 of

the report and recommendation in accordance with this Order.

        IT IS ORDERED that Ratliff’s motion to dismiss, (Dkt. 38), is DENIED.

        IT IS FURTHER ORDERED that Llano’s motion to dismiss, (Dkt. 40), is GRANTED

IN PART and DENIED IN PART in accordance with this Order adopting the report and

recommendation.




                                                    2
           Case 1:19-cv-00471-RP Document 72 Filed 09/03/20 Page 3 of 3



        The Court DISMISSES Plaintiffs’ claims against Edmonson. The Court will enter final

judgment as to those claims after all the claims in this case are resolved.

        SIGNED on September 3, 2020.




                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                    3
